DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	Claims 1 and 3-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 line 25 and claim 19, line 26, “the first and second channels are vertically aligned” are confusing.  It should be “horizontally aligned”.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 11-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hesse (3,848,715).
Regarding claim 11, Hesse discloses a busway system comprising:

a plug-in device comprising:
a stab base housing (1, figure 2) having first and second opposite sides; 
one or more stab conductors (9 and 12) extending out of and away from the stab base housing at the first side of the stab base housing;
one or more stab conductors (12a and 12b) extending out of and away from the stab base housing at the second side of the stab base housing; and
a ground conductor 10 and 15, figure 2) at an upper portion (13 and 20) of the stab base housing, wherein the stab base housing is configured to be received through an opening at a bottom portion of the busway housing and positioned in a first position with each stab conductor extending away from the stab base housing in a direction substantially parallel to the longitudinal axis of the busway housing and with the ground conductor contacting a top wall of the busway housing,
wherein the stab base housing is configured to be rotated from the first position to a second position with each stab conductor extending away from the stab base housing in a direction substantially perpendicular to the longitudinal axis of the busway housing and with the ground conductor contacting the top wall of the busway housing,

wherein the ground conductor comprises a raised center portion (a horizontal surface of 15, figure 2) and first and second side portions (both sides of the horizontally surface) on opposite sides of the center portion, and
wherein the first side portion of the ground conductor is held in a first groove (a right side of 16, figure 2) at the upper portion of the stab base housing and the second side portion of the ground conductor is held in a second groove (a left side of 16, figure 2) at the upper portion of the stab base housing.
Regarding claim 12, figure 1 shows the stab base housing comprises an alignment feature (5 and 6) configured to allow rotation of the stab base housing from the first position to the second position in only one rotational direction.
Regarding claim 13, figure 1 shows the alignment feature comprises a first alignment tab (6) on the first side of the stab base housing and a second alignment tab (5) on the second side of the stab base housing; and the first alignment tab has a first length and the second alignment tab has a second length that is greater than the first length.
Regarding claim 16, figure 10 shows the busway housing comprises first and second opposite side portions; 

a second insulator held in the second side portion of the housing, the second insulator holding one or more bus bar conductors (T and S); and
each stab base conductor is electrically connected to one of the bus bar conductors in the second position.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3, 5-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rubesamen et al. (3,933,403) in view of Crane (3,832,503).
Regarding claims 1 and 19, Rubesamen et al. disclose a plug-in device for use with a busway system comprising a busway housing (9, figure 5) defining a longitudinal axis, the plug-in device comprising: 
a stab base housing (1 and 2, figure 2) having first and second opposite sides;
one or more stab conductors (R’ and N’) extending out of and away from the stab base housing at the first side of the stab base housing; and

wherein the stab base housing is configured to be received through an opening at a bottom portion of the busway housing and positioned in a first position with each stab conductor extending away from the stab base housing in a direction substantially parallel to the longitudinal axis of the busway housing (column 5, lines 44-49);
wherein the stab base housing is configured to be rotated from the first position to a second position with each stab conductor extending away from the stab base housing in a direction substantially perpendicular to the longitudinal axis of the busway housing (column 5, lines 49-59),
wherein the stab base housing comprises an alignment feature (7 and 10, figure 3) configured to allow rotation of the stab base housing from the first position to the second position in only one rotational direction,
wherein the alignment feature comprises a first alignment tab (7, figure 1) on the first side of the stab base housing and a second alignment tab (10, figure 1) on the second side of the stab base housing, wherein the first alignment tab has a first length and the second alignment tab has a second length that is greater than the first length (figure 1);
wherein the first alignment tab is received in a first channel (7a, figure 5) of the busway housing and the second alignment tab is received in a second channel (10a) of the busway housing when the stab base housing is in the second position, and

Rubesamen et al. disclose the claimed invention as described above except for the first channel has a first depth that is less than the second length and the second channel has a second depth that is greater than the first depth.
Crane, figure 3 shows a device having a first channel (a groove between 34a and 34b) has a first depth that is less than a second length (40) and a second channel (a groove between 36a and 36b) has a second depth that is greater than the first depth.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Rubesamen et al. to have the first channel has a first depth that is less than the second length and the second channel has a second depth that is greater than the first depth, as taught by Crane, in order to polarize the connector when the connector is inserted into the track (Crane, column 3, lines 2-9).
Regarding claim 3, it is noted that Crane discloses the stab base housing comprises a first concave rounded portion above the first alignment tab (not labeled as shown in figure 2 or where the element 34a is contacted with that first concave rounded portion in figure 3) and a second concave rounded portion above the second alignment tab (not labeled as shown in figure 2 or where the element 36a is contacted with that second concave rounded portion in figure 3).
Regarding claim 5, Rubesamen et al., figure 6 shows the one or more stab conductors extending out of and away from the stab base housing at the first side of the stab base housing comprise first and second phase conductors; and the one or more 
Regarding claim 7, Rubesamen et al., figure 6 shows the one or more stab conductors extending out of and away from the stab base housing at the first side of the stab base housing comprise first and second phase conductors; and the one or more stab conductors extending out of and away from the stab base housing at the second side of the stab base housing comprise a third phase conductor and a neutral conductor.
Regarding claims 6 and 8, Rubesamen et al. disclose the claimed invention as described above except for a ground conductor for a 200% ground rating and a second neutral conductor for a 200% neutral rating.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Rubesamen et al. to have for a ground conductor for a 200% ground rating and a second neutral conductor for a 200% neutral rating, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 817 F.2d 272, 205 USPQ 215 (CCPA 1980} for better connection.
7.	Claims 1, 4, 9-10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hesse (3,848,715) in view of Crane (3,832,503).

a stab base housing (1’, figure 13) having first and second opposite sides;
one or more stab conductors (9’ and 12’, figure 13) extending out of and away from the stab base housing at the first side of the stab base housing; and
one or more stab conductors (12c and 12b, figure 7) extending out of and away from the stab base housing at the second side of the stab base housing,
wherein the stab base housing is configured to be received through an opening at a bottom portion of the busway housing and positioned in a first position with each stab conductor extending away from the stab base housing in a direction substantially parallel to the longitudinal axis of the busway housing;
wherein the stab base housing is configured to be rotated from the first position to a second position with each stab conductor extending away from the stab base housing in a direction substantially perpendicular to the longitudinal axis of the busway housing,
wherein the stab base housing comprises an alignment feature (6’ and 5’, figure 13) configured to allow rotation of the stab base housing from the first position to the second position in only one rotational direction,
wherein the alignment feature comprises a first alignment tab (6’, figure 13) on the first side of the stab base housing and a second alignment tab (5’, figure 13) on the second side of the stab base housing, wherein the first alignment tab has a first length 
wherein the first alignment tab is received in a first channel (not labeled, figure 10) of the busway housing and the second alignment tab is received in a second channel (not labeled, figure 10) of the busway housing when the stab base housing is in the second position, and
wherein the first and second channels are horizontally aligned.
Hesse discloses the claimed invention as described above except for the first channel has a first depth that is less than the second length and the second channel has a second depth that is greater than the first depth.
Crane, figure 3 shows a device having a first channel (a groove between 34a and 34b) has a first depth that is less than a second length (40) and a second channel (a groove between 36a and 36b) has a second depth that is greater than the first depth.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Hesse to have the first channel has a first depth that is less than the second length and the second channel has a second depth that is greater than the first depth, as taught by Crane, in order to polarize the connector when the connector is inserted into the track (Crane, column 3, lines 2-9).
Regarding claim 4, Hesse, figure 14 shows a ground conductor (14 and 15, figure 2) extending upwardly from an upper portion (13, figure 2) of the stab base housing, wherein the ground conductor is resilient and configured to translate up and 
Regarding claim 9, Hesse, figure 14 shows the stab base housing includes a coupling feature at a lower portion thereof for coupling the stab base housing to an enclosure.
Regarding claim 10, Hesse, figure 13 shows the plug-in device includes the enclosure; a cable (17’, figure 13) extends from each stab conductor to outside the stab base housing at the lower portion thereof; and each cable is electrically connected to components in the enclosure.
Regarding claim 14, Hesse, figure 10 shows the busway housing includes a first channel and a second channel at the bottom portion of the busway housing; the first alignment tab is received in the first channel and the second alignment tab is received in the second channel when the stab base housing is in the second position.
Hesse discloses the claimed invention as described above except for the first channel has a first depth that is less than the second length and the second channel has a second depth that is greater than the first depth.
Crane, figure 3 shows a device having a first channel (a groove between 34a and 34b) has a first depth that is less than a second length (40) and a second channel (a groove between 36a and 36b) has a second depth that is greater than the first depth.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Hesse to have the first channel has a first depth that is 
Regarding claim 15, Hesse discloses the claimed invention as described above except for the stab base housing comprises a first concave rounded portion above the first alignment tab and a second concave rounded portion above the second alignment tab.
Crane discloses the stab base housing comprises a first concave rounded portion above the first alignment tab (not labeled as shown in figure 2 or where the element 34a is contacted with that first concave rounded portion in figure 3) and a second concave rounded portion above the second alignment tab (not labeled as shown in figure 2 or where the element 36a is contacted with that second concave rounded portion in figure 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Hesse to have the stab base housing comprises a first concave rounded portion above the first alignment tab and a second concave rounded portion above the second alignment tab, as taught by Crane, in order to support the alignment tabs.
8.	Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Hesse (3,848,715) in view of Blumkin (3,531,758).

Blumkin, figure 1 shows each bus bar conductor (3-6) held in the first and the second insulators (1 and 2) comprises an upper portion and an opposite lower portion.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Hesse to have each bus bar conductor held in the first and the second insulators comprises an upper portion and an opposite lower portion, as taught by Blumkin, in order to have more effective electrical connection between the stab conductors and the bus bar conductors.
9.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hesse (3,848,715) in view of Baltonen (3,559,146).
Regarding claim 18, each of the stab conductors comprises an end portion that is tapered such that the end portion narrows in thickness from a central portion to an end of the stab conductor.
Baltonen, figure 5 shows each of the stab conductors (14-15 and 17-19) comprises an end portion that is tapered such that the end portion narrows in thickness from a central portion to an end of the stab conductor.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hesse to have each of the stab conductors comprises an end portion that is tapered such that 
Response to Arguments
10.	Applicant’s arguments with respect to claim(s) 1 and 3-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        03/12/21.